


Exhibit 10.13




February 26, 2008






Franklin Electric Co., Inc.
400 East Spring Street
Bluffton, Indiana 46714
Attention: Secretary


 
Re:
Amendment No. 2 to Second Amended and Restated Note Purchase

and Private Shelf Agreement


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Note Purchase and
Private Shelf Agreement dated as of September 9, 2004 by and among Franklin
Electric Co., Inc., an Indiana corporation (the “Company”), Prudential
Investment Management, Inc. (“PIM”), The Prudential Insurance Company of America
(“PICA” and together with PIM, “Prudential”) as amended by that certain letter
agreement dated as of April 9, 2007 by and among the Company, PIM and PICA (the
“Note Agreement”), and each other Prudential Affiliate which from time to time
becomes a party to the Note Agreement in accordance with the terms
thereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.


Pursuant to the request of the Company and in accordance with the provisions of
paragraph 11C of the Note Agreement, the parties hereto agree as follows:
 
SECTION 1.                                Amendment.  From and after the
Effective Date (as defined in Section 3 hereof), the Note Agreement is amended
as follows:
 
1.1           Paragraph 6B(10) of the Note Agreement is hereby amended and
restated in its entirety to read as follows:
 
6B(10).  Debt to EBITDA Ratio.  At the end of each Fiscal Quarter, the ratio of
Consolidated Total Debt as at the end of such Fiscal Quarter to Consolidated
EBITDA for the period of four consecutive Fiscal Quarters then ended shall not
exceed: (i) for any Fiscal Quarter ending on March 31, 2002, through and
including December 31, 2007, 3.00 to 1.00, (ii) for any Fiscal Quarter ending on
March 29, 2008, through and including April 4, 2009, 3.50 to 1.00, and (iii) for
any Fiscal Quarter ending on June 30, 2009 or thereafter, 3.00 to 1.00.

 
- 82 -

--------------------------------------------------------------------------------

 



 
1.2           The definition of “Applicable Number” appearing in paragraph 5G of
the Note Agreement is hereby amended and restated in its entirety to read as
follows:


“Applicable Number” shall mean (i) .00075 if, with respect to such Fiscal
Quarter, the ratio of Consolidated Total Debt to EBITDA, as calculated above,
was equal to or greater than 2.00 to 1.00, but not greater than 2.50 to 1.00,
(ii) .0015 if, with respect to such Fiscal Quarter, the ratio of Consolidated
Total Debt to EBITDA, as calculated above, was greater than 2.50 to 1.00 but not
greater than 3.00 to 1.00 or (iii) .0025 if, with respect to such Fiscal
Quarter, the ratio of Consolidated Total Debt to EBITDA, as calculated above,
was greater than 3.00 to 1.00.


SECTION 2.                                Representations and Warranties. The
Company represents and warrants that, after giving effect hereto, each
representation and warranty set forth in paragraph 8 of the Note Agreement, as
amended hereby, is true on and as of the date of the execution and delivery of
this letter by the Company with the same effect as if made on such date (except
to the extent of changes caused by transactions contemplated under and permitted
by the Note Agreement, as amended hereby).


SECTION 3.  Conditions Precedent; Binding Agreement.  This letter shall become
effective as of the date hereof (the “Effective Date”) upon (i) the return by
the Company to Prudential Capital Group (Attention: Wiley S. Adams) of an
original counterpart to this letter, duly executed and delivered by the Company,
PIM,  PICA and each of the other noteholders signatory hereto (the “Other
Holders”) and (ii) the receipt by Wiley S. Adams, counsel for PIM, PICA and the
Other Holders, of an amendment to the Company’s primary bank facility in form
and substance reasonably acceptable to the Required Holders amending such
facility in substantially the same manner as Section 1.1 above.  Upon the
satisfaction of the foregoing conditions, this letter shall become a binding
agreement among the Company, PIM,  PICA and such Other Holders.


           SECTION 4.                                Reference to and Effect on
Agreement.  Upon the Effective Date, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this letter.  Except as specifically set forth in
Section 1 hereof, the Note Agreement shall remain in full force and effect and
is hereby ratified and confirmed in all respects.

 
- 83 -

--------------------------------------------------------------------------------

 



SECTION 5.  Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR
THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).


SECTION 6.  Counterparts; Section Titles.  This letter may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.  The section titles contained in this letter are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.  Delivery of an
executed counterpart of a signature page to this letter by facsimile shall be
effective as delivery of a manually executed counterpart of this letter.




Very truly yours,


PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
By:           
Vice-President




THE PRUDENTIAL INSURANCE COMPANY
    OF AMERICA




By:  ___________________________________
Vice President

 
- 84 -

--------------------------------------------------------------------------------

 



MUTUAL OF OMAHA INSURANCE
  COMPANY


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President








UNITED OF OMAHA LIFE INSURANCE
  COMPANY


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President




Agreed and accepted:


FRANKLIN ELECTRIC CO., INC.




By:   ______________________________                                                  
           Thomas J. Strupp,
Vice President, Chief Financial Officer
and Secretary

 
- 85 -

--------------------------------------------------------------------------------

 
